Citation Nr: 0310456	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  01-08 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from June 1959 to March 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In January 2002, the appellant appeared and testified at a 
hearing held in Washington, D.C., before the undersigned.  A 
transcript of that hearing is of record.  In April 2002, the 
Board granted reopening of the previously denied claim 
seeking service connection for a bilateral foot disability 
and denied an increased rating for a left knee disability.  

The decision herein is based in part upon evidence obtained 
pursuant to development undertaken by the Board.  Although 
the newly developed evidence has not been considered by the 
RO, there is no prejudice to the veteran since the benefit 
sought on appeal is granted in this decision.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The appellant has bilateral pes cavus, a congenital 
abnormality which clearly and unmistakably pre-existed 
service.  

3.  The pre-existing bilateral foot disability increased in 
severity during service; this increase in severity was not 
clearly and unmistakably due to natural progress.  



CONCLUSION OF LAW

Entitlement to service connection for bilateral pes cavus, on 
the basis of aggravation, is established.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that further 
development of the record under the Veterans Claims 
Assistance Act of 2000 or the regulations implementing it is 
not required because the evidence and information currently 
of record are sufficient to substantiate the veteran's claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Furthermore, a veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in the examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The usual effects of medical or surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in the disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  

On the other hand, congenital or developmental defects are 
not diseases or injuries within the meaning of applicable 
legislation providing for disability compensation benefits.  
38 C.F.R. § 3.303(c).  

The service medical records indicate that, when examined for 
enlistment in June 1959, the appellant specifically denied 
having foot trouble, and his feet were clinically evaluated 
as normal at that time.  He sustained an injury to his left 
foot in June 1962 which resulted in a ruptured joint capsule.  
X-ray studies and physical examination at this time disclosed 
severe pes cavus deformities of both feet.  The left foot 
injury was treated with a pressure dressing, splinting, 
elevation and rest, followed by a boot cast.  After three 
days, the appellant was discharged from the hospital to 
"full duty, fit for same."  

In September 1962, the appellant was seen for complaints of 
bilateral foot pain (metatarsalgia).  He was found to have a 
marked bilateral cavus deformity with clawing of all toes; 
and he reported that he had always had high arched feet and 
clawed toes for as long as he could remember.  He said that 
he was without symptoms until January 1961 following an 
intensive course of physical activity.  As he wished to 
reenlist, he elected to undergo surgery on both feet.  
Metatarsal osteotomies of all five metatarsals were performed 
on the right foot in September 1962 and on the left foot in 
October 1962.  It was later determined that the right foot 
had been over-corrected, and in December 1962 further 
surgical correction of the right foot was accomplished.  The 
postoperative scars, but no chronic foot disability, were 
reported on a reenlistment examination of the appellant in 
October 1963.  Subsequently, both a Medical Board and a 
Physical Evaluation Board recommended that the appellant be 
medically discharged from active service due to a right knee 
injury, and this was accomplished in March 1966.  

On VA examination of the appellant in June 1966, he 
complained of foot pain in damp weather, and a diagnosis of 
congenital talipes cavus, partially corrected by surgery was 
reported.  

A military Medical Board, which examined the appellant in May 
1968, reported that he walked with a limp due to foot pain; 
that he complained of foot pain after walking several blocks 
or after prolonged standing; and that early arthritic changes 
were present in both feet.  Another Medical Board reported in 
June 1969 that X-ray studies of both feet disclosed 
metatarsal deformities due to the previous surgery.  

Private medical records from Franklin Hospital dating from 
1970-71 reflect a history of pes cavus deformity surgically 
treated in service with some continuing foot pain.  Medical 
treatments at that time were mainly for knee problems.  
Private medical records from the Northwest Medical Center 
dating from 1990 to 1997 reflect treatments for many 
disorders, but not for foot problems.  

A private physician, W.D. Frist, M.D., initially reported 
treating the appellant in March 2000 for bilateral foot pain 
which he (the appellant) related to surgery done in 1962.  In 
October 2001, after reviewing at least some of the service 
medical records, Dr. Frist reported that the appellant had 
been treated on multiple occasions for bilateral foot pain, 
and that it was his "professional opinion that it is 
possible [sic] as likely as not" this current foot condition 
had its early onset in service based upon the appellant's 
report that he had never been pain free since the surgery in 
service.  Dr. Frist's medical records indicate that the 
appellant has been his patient since 1991, but these medical 
records reflect no complaint of or treatment for foot pain 
earlier than January 2000.  

In December 2002, at the request of the Board, the appellant 
was examined by a VA physician who also reviewed the entire 
claims file.  This medical expert reported that the appellant 
has bilateral pes cavus, a congenital deformity, which was 
present before service but progressively increased in service 
until surgical correction was attempted.  He also stated that 
the condition increased in severity during service and that 
it was difficult to state whether the progress continued 
after the service surgery.  He also stated that the surgery 
in service did not correct the problem and could have 
contributed to it.  

Based upon the evidence of record, as summarized above, the 
Board has concluded that the appellant's congenital pes cavus 
deformity must have existed prior to service by virtue of is 
very nature as a congenital condition, thereby rebutting by 
clear and unmistakable evidence the presumption of soundness 
at service entrance.  However, the December 2002 VA examiner 
indicated that this pre-existing condition increased in 
severity during service.  The veteran's private physician has 
also provided an opinion supporting the claim.  The 
presumption of aggravation in service has not been rebutted 
by clear and unmistakable evidence (obvious or manifest) that 
the increase in severity during service was due to the 
natural progress of the condition.  See 38 C.F.R. § 3.306(b).  
Accordingly, service connection for bilateral pes cavus is 
warranted on the basis of aggravation.  


ORDER

Entitlement to service connection for bilateral pes cavus is 
granted.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

